Citation Nr: 1703719	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  07-15 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee.

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to service connection for hypertension, including as secondary to service-connected posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including as secondary to service-connected PTSD.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to January 1978.

This case is before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2005 rating decision of the VA Regional Office (RO) in Montgomery, Alabama.  

A March 2011 hearing was held before a Decision Review Officer (DRO).  

The Board previously remanded these claims for further development. They are not back for adjudication.

FINDINGS OF FACT

1. The Veteran failed to report for his 2015 VA examination of the right knee and has not provided good cause for this action. 

2. The competent evidence does not prove a reasonable likelihood of a causal relationship between the Veteran's current left knee disability and service.

3. Hypertension is not shown to be attributable to active service, or secondary to service-connected PTSD.  

4. COPD is not attributable to active service, or secondary to service-connected PTSD; but rather it is likely that the diagnosed COPD is the product of a history of smoking, which is not compensable under VA law for claims filed on and after June 9, 1998, such as the one filed here.  

5. The Veteran does not meet the preliminary schedular requirements for a TDIU, nor is he otherwise rendered unemployable by a service-connected disability or disabilities.


CONCLUSIONS OF LAW

1. The criteria are not met for a rating in excess of 10 percent for chondromalacia of the right knee.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.655 (2016). 

2. The criteria are not met to establish service connection for a left knee disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2016).

3. The criteria are not met to establish service connection for hypertension,                   to include secondary to service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.655 (2016).

4. The criteria are not met to establish service connection for COPD, to include secondary to service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.300, 3.310, 3.655 (2016).

5. The criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.655, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.              §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. 

The Board finds the VCAA duties to notify and assist met as to the claims decided.  The Veteran has been provided satisfactory and timely VCAA notice.                     In furtherance of VA's duty to assist, the RO has obtained the Veteran's               Service Treatment Records (STRs) and VA treatment records, and has further requested Compensation and Pension examination.  As the Board's prior remand directed, the Veteran was scheduled for re-examinations in November 2015.  However, the Veteran failed to report and without good cause proffered, the Board will rate his original compensation claims (for service connection) based on the evidence of record.  See 38 C.F.R. § 3.655(b).  Regarding his claims for an increased rating for a right knee disorder and TDIU, these are not original claims, and should be denied based on the Veteran's failure to report for the 2015 examination.                              

In furtherance of his appeal, the Veteran has provided personal statements recounting relevant lay observation of matters.  He provided testimony at a DRO hearing.  A Board hearing was not requested.  At this stage, there is no indication of further development to complete or relevant evidence to associate with the record.                 The Board has a sufficient basis upon which to issue a decision.

Merits of the Claims on Appeal

A. Increased Rating for Right Knee Disorder

Pursuant to 38 C.F.R. §3.655(a) (2016),when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken.  When a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied. 38 C.F.R. §3.655(b) (2016).

The Veteran's claim was remanded by the Board for a new examination, and this examination was scheduled for November 2015. The Veteran failed to report and the examination was cancelled. No good cause was provided by the Veteran for his failure to participate in the development of his claim and attend an examination. Given the above, the Board finds that this claim must be denied pursuant to section 3.655(b) given the Veteran's failure to report for his 2015 examination without good cause.  Thus, based on the requirements of section 3.655, the Veteran's claim for a rating greater than 10 percent for a right knee disability is denied. 38 C.F.R. § 3.655. 

B. Left Knee Disorder

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R. § 3.303(d).

Basic requirements for service connection are: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. 

For chronic disease in service, the later symptoms are service-connected unless clearly from another cause.  Otherwise, continuity of symptomatology can link a condition back to service.  38 C.F.R. § 3.303(b).  But see Walker v. Shinseki,        708 F.3d 1331 (Fed. Cir. 2013) (limiting use of continuity of symptomatology to diseases listed as "chronic" under 38 C.F.R. § 3.309(a)). 

Chronic diseases, such as degenerative arthritis, are presumed service-connected if incurred to a compensable level within one year of separation from service.                  38 C.F.R. §§ 3.307, 3.309(a).

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

As a general rule, under VA's benefit-of-the-doubt doctrine, when after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt  will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.

As noted above, the Veteran failed to report for examinations scheduled in2015, to include those related to the left knee. When a claimant fails to report for an examination without good cause scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. 3.655 (2016).

Reviewing the available evidence, STRs indicate records of evaluation, treatment and physical profile for right knee disability, including chondromalacia, no mention in particular of left knee problem.

An April 1994 VA examination for general medical evaluation, indicated in part, the Veteran then had popping sounds of the left knee and painful limping gait when knee pain came on.  There was no abnormality, immobility of the knee joint and there was complete range of motion.  

A July 2005 VA general medical examination (for specific purpose of current claims on appeal) indicated, regarding claimed left knee disorder, the Veteran's report that both knees started to hurt at the same time while in Fort Campbell, no injury. The Veteran complained of continued pain during service, intermittent pain after that with remissions, treated with Ibuprofen.  Objective knee joint symptoms were giving way, pain, stiffness, weakness, flare-ups; no deformity, instability, episodes of dislocation or subluxation, locking episodes, effusion, inflammation.  Range of motion in the left knee was 0 to 135 degrees; not recorded worse due to pain or repetitive motion.  As was indicated previously, diagnosis was degenerative joint disease.   

The Board finds that the existing record does not establish service connection for a left knee disorder.  The Veteran does report history of a left knee problem.  He is competent to do this, notwithstanding there is no indication of complaints or treatment in his STRs. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, there still is not evidence that a present left knee disability is causally linked back to service.  Rather, there is a more than 15-year gap between service discharge in 1978, and the April 1994 VA examination first documenting left knee problems.  That is not to say, such a relationship is categorically impossible, or has been ruled out, but without confirmatory medical opinion to establish such a link, a purpose of the originally scheduled 2015 VA examination, causation cannot be proven.  The claim is therefore being denied.

C. Hypertension, with Secondary Basis

The foregoing section explained the principles of direct service connection, for disability originally that was incurred or aggravated in service. 

VA law further permits service connection on a secondary grounds for recovery. Secondary service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).                       
Service connection on a secondary basis further applies when shown that a    service-connected disability has chronically aggravated a nonservice-connected disability.  See 38 C.F.R. § 3.310(b).

As noted above, the Veteran failed to report for examinations scheduled in 2015, to include those related to hypertension. When a claimant fails to report for an examination without good cause scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. 3.655 (2016).

STRs on separation examination in January 1978, the Veteran had a blood pressure reading taken of 130 (systolic) / 78 (diastolic).  

April 1994 VA general medical examination revealed in part, mild hypertension.  Blood pressure readings taken were 132/68; and 156/94.

December 2004 VA consult took place for the Veteran's report of episodes of left sided chest discomfort associated with dyspnea and sweating, sometimes brought on by exertion.  There was no specific complaint of hypertension.  An EKG was done which was normal.  There was concern for cardiac disease since the Veteran had significant peripheral vascular disease.  

A July 2005 VA general medical examination indicated, regarding hypertension, that  it had onset November 2004, found on routine checkup.  Course since onset was improved, the response to treatment from medication was good.  Objectively speaking, there were no actual cardiac symptoms detected on examination.  EKG was normal.  

Otherwise, on a portion of the examination reserved just for hypertension, the Veteran had no history of cardiovascular disease, renal disease, trauma to the heart, hospitalization or surgery, or stroke.  Continuous medication was needed for control.  Symptoms of possible complication were fatigue, weakness, headaches, vision changes, dyspnea, cough, intermittent claudication, nocturia.  General appearance was well-developed well-nourished male in no discomfort.  Cardiac exam was normal.  Blood pressure readings taken were 120/70; 118/74; and 118/72.  Chest x-ray had also shown heart size to be normal.  Diagnosis was given of essential hypertension, controlled with medication.  There was no effect of the problem on daily activities.  The Veteran did have related problem of hypertensive retinopathy on an eye consult.  

During the March 2011 DRO hearing, the Veteran testified he did not know that he was hypertensive until back in 2005.  He did not recall any issues with high blood pressure prior to that time period.  

The Veteran subsequently provided an excerpt of a January 2010 internet article from a general medical information database, stating to effect:  studies have found that compared to those without PTSD, people with PTSD are more likely to experience a number of physical health problems including for example arthritis, heart-related problems and disease, respiratory system-related problems and disease, digestive problems and disease, reproductive system-related problems; diabetes; pain.  It was explained that the PTSD symptoms were a mechanism that put tremendous physical and emotional strain on a person, with hyperarousal symptoms, and possibility for more health-compromising behaviors such as alcohol and drug use.  

Based on the evidence of record, there are not grounds upon which to award service connection on a direct or secondary basis.  Direct service is not proven, inasmuch as the Veteran did not have a hypertension diagnosis until 1994 which was some 15 years post service, and reported at his hearing not recalling having hypertension in service. Additionally, and most importantly, there is no opinion linking his hypertension to either his active service or his PTSD. Whereas it is plausible there is linkage between PTSD and hypertension, the medical journal article cited explains that theory as a general matter, not in terms of what transpired in this very specific instance. See generally Wallin v. West, 11 Vet. App. 509, 514 (1998).  Moreover, given the Veteran's failure to show up for the 2015 examination to obtain such an opinion, the Board must render its decision based on the record at hand, and given the absence of a nexus opinion, the claim must be denied.  


	(CONTINUED ON NEXT PAGE)


D. COPD, with Secondary Basis 

As noted above, the Veteran failed to report for examinations scheduled in 2015, to include those related to his COPD. When a claimant fails to report for an examination without good cause scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. 3.655 (2016).

STRs indicate February 1977 consult for headache with chest pains, cough.  Impression was upper respiratory infection.  

By May 2005 statement, the Veteran averred, he started having breathing problems and pain in his chest on the left side.  This was he stated around the time he served in Vietnam in 1968.  

A July 2005 VA general medical examination the Veteran indicated it had onset in 1970 and was intermittent with remissions, with fair response to treatments.  Treatment was albuterol inhaler, and cough medicine tablets.  During service the Veteran had been treated in Korea for bronchitis.  He had been smoking cigarettes in approximately at frequency 2 packs per day.  As to pulmonary symptoms, on examination, the Veteran had productive cough and chest pain, and dyspnea on moderate exertion; but no wheezing, hemoptysis or sleep apnea symptoms.  Chest x-ray showed mild hypostasis/subsegmental atelectasis in right lung base.  No other acute or significant focal abnormalities.  Pulmonary function test showed moderate obstructive lung defect.  There was severe decrease in diffusing capacity, suggesting emphysema in the presence of an obstructive lung defect.  

On an accompanying examination section for respiratory disorders, there was indicated no history of hospitalization or surgery, no history of trauma to the respiratory system, no history of pneumothorax.  There was history of emphysema.  No history of asthma.  Cough was present, productive at times.  No history of hemoptysis.  Otherwise, he had wheezing at times, dyspnea, chest pain.  There were no abnormal respiratory findings.  Excursion of diaphragm and chest expansion were slightly limited.  There were no signs of significant weight loss or malnutrition.  Otherwise no evidence of cor pulmonale, pulmonary hypertension, right ventricular hypertension.  

The diagnosis given was COPD.  The category of respiratory disease was obstructive.  The etiology was given as a long history of tobacco abuse; "quit smoking 9 years ago, used to smoke one pack per day."   

During his March 2011 DRO hearing, the Veteran indicated in service he had chest pain, initially told it was bronchitis, later learning after service that it was emphysema.  The Veteran further indicated, he did not smoke before going into the service.  He quit smoking in 2005.  

The claim for service connection for COPD will be denied.  As with the prior matter, the evidence is insufficient to substantiate an award of benefits without benefit of additional examination findings.  There was no readily apparent documented respiratory problem during the Veteran's active service or several years thereafter.  The internet article by itself cannot provide a nexus in this specific case.  The one relevant medical diagnosis and opinion of record, that provided by the July 2005 VA examiner, concluded that the Veteran had COPD and implied this was likely due to history of tobacco abuse (the Veteran has since quit smoking he indicates).  VA law precludes granting disability benefits due to the use of tobacco for claims, as here, filed on and after June 9, 1998, and the Veteran's claim here was filed after this date.  See 38 U.S.C.A. §§ 1103, 1112, 1116; 38 C.F.R. § 3.300 (a).  Accordingly, in the absence of a nexus opinion relating the Veteran's COPD to either his active service or PTSD, the claim must be denied.

E. TDIU

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability,           it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a).  Disabilities resulting from common etiology or single accident or affecting both upper and lower extremities are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met.

Provided a claimant does not meet these minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU, he may still be entitled to this benefit on an extra-schedular basis under § 4.16(b) if it is established he is indeed unemployable on account of his service-connected disabilities. Where the record does not contain evidence that would render such claim plausible the Board may deny entitlement to an extra-schedular evaluation.  VAOPGCPREC 6-96 (Aug. 16, 1996); see also Floyd, supra.

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.  See also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the critical inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).                Other factors that may receive consideration include his employment history,            level of education and vocational attainment.  See 38 C.F.R. § 4.16; see also  Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

By comparison, the impact of any nonservice-connected disabilities, or his advancing age, are not factors taken into consideration for this purpose.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

In addition, "marginal employment" shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).  See Faust v. West, 13 Vet. App. 342, 355   (2000).  Rather, the U.S. Court of Appeals for Veterans Claims (Court) has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication Procedure Manual, M21-1 (since updated at Part IV.ii.2.F.1.c (Nov. 9, 2015)).  See also Ferraro, 1 Vet. App. at 332 (determining that substantially gainful employment suggests "a living wage"). 

Where reasonably raised by the facts of a particular case, the Board must address the issue of whether the veteran's ability to work might be limited to marginal employment and, when appropriate, explain why the evidence does not demonstrate that the veteran is incapable of more than marginal employment.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65, 71 (2016).

The Veteran has been awarded service-connected compensation for the following disabilities:  chondromalacia, right knee, rated at the 10 percent level; posttraumatic stress disorder (PTSD) rated 10 percent; and status post repair, right inguinal hernia rated noncompensable (0 percent).  His combined rating is 20 percent disabling.

Regarding service-connected right knee and right inguinal hernia conditions, report of July 2005 VA general examination found no significant impact on occupational functioning.  

The Veteran's July 2005 VA Compensation and Pension examination for PTSD found moderate social and occupational impairment.  The report indicated,                 the Veteran had moderate difficulty establishing and maintaining effective social and occupational relationships due to PTSD.  Following exposure to combat activities in Vietnam the Veteran's current psychosocial functional status and quality of life were now moderately impaired due to PTSD.  The Veteran did not note time lost to employment due to PTSD symptomatology.  The Veteran was capable of managing his benefit payments in his own best interest without restriction. 

An October 2010 VA examination for right knee arthritis, found significant effect on usual occupation, due to decreased mobility, problems with lifting and carrying, weakness or fatigue, decreased strength, lower extremity pain.  Effect of the problem on usual daily activities was moderate on chores; severe on traveling and driving; prevented exercise and sports; none on dressing, feeding, grooming.  An 
October 2010 VA examination for right inguinal hernia found no significant effects on usual occupation.  There were effects of the problem on usual daily activities:  chores, shopping, traveling effect was mild; exercise and sports were prevented; there was no effect on feeding, dressing, grooming.  A December 2010 VA examination for mental disorders diagnosed PTSD, chronic, mild.  There was mild social and occupational impairment found.  The Veteran had not been employed in more than 20 years, which he stated was in part the result of several drug-related problems.  

Of more recent occurrence, the RO sent the Veteran May 2016 correspondence requesting that he complete and return VA Form 21-8940 (formal TDIU application) containing more detailed employment history and other pertinent information.  To date, the form has not been returned.

On the current record, a TDIU must be denied.  The Veteran does not meet the preliminary schedular requirements for a TDIU by reason of a single service-connected disability rated at 60 percent; or service-connected disabilities with combined rating of 70 percent, and at least one disability rated at 40 percent level.  The schedular criteria not met, the Veteran can still seek entitlement on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  This notwithstanding, the record does not establish, that the Veteran is unemployable due to service-connected disabilities.  While he has mild to moderate impairment from PTSD (most recently in mild range), and the right knee disorder might limit non sedentary jobs, there is no clear proof that he is substantially incapable of securing and maintaining gainful employment from service-connected disability.  On the record as indicated, a TDIU is not substantiated, and the claim is denied.


ORDER

The claim for an evaluation in excess of 10 percent for chondromalacia of the right knee is denied.

Service connection for a left knee disorder is denied.

Service connection for hypertension, including as secondary to service-connected PTSD, is denied.  

Service connection for COPD, including as secondary to service-connected PTSD, is denied.

A TDIU is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


